242 S.W.3d 436 (2007)
In the Interest of X.R., a minor.
No. ED 89384.
Missouri Court of Appeals, Eastern District, Division Four.
October 30, 2007.
Motion for Rehearing and/or Transfer Denied December 11, 2007.
Application for Transfer Denied January 22, 2008.
Mary D. Fox, St. Louis, for Appellant.
Luser, Hughes & Lusser, Rene' E. Lusser, St. Louis, MO, Guardian Ad Litem.
Brian P. Seltzer; Megan Summerfield, Family Court of St. Louis County, Clayton, MO, for Juvenile Officer.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 11, 2007.

ORDER
PER CURIAM.
Para Harris Battle (Mother) appeals from the judgment adjudicating X.R. (Child) as coming under the provisions of Section 211.031, RSMo 2000. On appeal, Mother argues the trial court erred in finding that Child was subject to the jurisdiction of the trial court pursuant to Section 211.031.1(1) because there was not clear, cogent, and convincing evidence that Child was in need of care and treatment *437 based solely on the finding of neglect with respect to father. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).